DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  “the the” in line two of the claim should be changed to “the.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, this claim depends from a canceled claim, rendering it indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9-12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a poster entitled “Non-Invasive Relative Pressure Estimates from Fluid Energy using PCMRI” by Donati et al. (“Donati”).
As to claim 1, Donati discloses a method of determining pressure difference across a tube arising from fluid flow within the tube, comprising: 
obtaining three-dimensional time dependent fluid velocity data at a plurality of points along the tube (see Introduction – “Four Dimensional Phase-Contrast Magnetic Resonance Imaging (4D PC-MRI) allows geometrical description of the volume of interest, also providing the clinicians dense velocity fields over time”);  
processing the three-dimensional time dependent fluid velocity data to determine: 
i) a flow rate (Q) of the fluid through the tube (see Methods – Boundary Flux);  
ii) the kinetic energy (K) of the fluid flow through the tube (see Methods – Kinetic energy rate (in blue in original, corresponding to                         
                            
                                
                                    ∂
                                    
                                        
                                            K
                                        
                                        
                                            e
                                        
                                    
                                
                                
                                    ∂
                                    t
                                
                            
                        
                     (also in blue));  
iii) an advective energy rate(A) of the fluid flow through the tube (see Methods – Advective energy rate (in green in original, corresponding to Ae (also in green));  and 
iv) a viscous dissipation rate (V) pertaining to the fluid flow (Viscous dissipation rate (in red in original, corresponding to Ve (also in red));  and 
calculating the pressure difference in dependence on all of the flow rate (Q), kinetic energy (K), advective energy rate (A), and viscous dissipation rate (V) (                        
                            Δ
                            p
                            W
                            E
                            R
                            P
                             
                            =
                             
                            
                                
                                    
                                        
                                            ∂
                                            
                                                
                                                    K
                                                
                                                
                                                    e
                                                
                                            
                                        
                                        
                                            ∂
                                            t
                                        
                                    
                                    +
                                    
                                        
                                            A
                                        
                                        
                                            e
                                        
                                    
                                    +
                                    
                                        
                                            V
                                        
                                        
                                            e
                                        
                                    
                                
                                
                                    Γ
                                    (
                                    v
                                    )
                                
                            
                            )
                        
                    . 
 	As to claim 2, Donati further discloses wherein: 

b) the kinetic energy rate K is dependent on the three dimensional time dependent fluid velocity data and the fluid density;  
c) the advective energy rate A is dependent on a sum of the surface of the three dimensional tune dependent fluid velocity data, or data derived therefrom, across the inlet and outlet planes and the fluid density (see center panel under Methods -- “…the advective energy rate can be estimated computing a surface integral over the inlet and outlet planes instead of a volume integral.”);  and/or 
d) the viscous dissipation rate V is dependent on the three dimensional fluid velocity data and the fluid dynamic viscosity. 

    PNG
    media_image1.png
    217
    436
    media_image1.png
    Greyscale
 As to claim 6, Donati further discloses wherein: 

where v is the three-dimensional time-dependent velocity field at a generic voxel, n is the normal direction on inlet and outlet planes, rho and mu are the fluid density and dynamic viscosity, respectively,                         
                            D
                            
                                
                                    ∙
                                
                            
                            =
                            [
                            ∇
                            
                                
                                    ∙
                                
                            
                            +
                            
                                
                                    ∇
                                    
                                        
                                            ∙
                                        
                                    
                                
                                
                                    T
                                
                            
                            ]
                        
                    , omega is the identified tube region across which the pressure difference is to be found, and having inlet plane                         
                            
                                
                                    Γ
                                
                                
                                    I
                                    N
                                    L
                                    E
                                    T
                                
                            
                        
                     and outlet plane                         
                            
                                
                                    Γ
                                
                                
                                    O
                                    U
                                    T
                                    L
                                    E
                                    T
                                
                            
                        
                     (the above terms 
 	As to claim 7, Examiner notes the following equation is provided in the Methods section of Donati with the flux portion pulled out and thus discloses wherein the pressure difference is given by:                         
                            
                                
                                    ∆
                                    p
                                
                                
                                    w
                                     
                                
                            
                            =
                             
                            -
                            
                                
                                    1
                                
                                
                                    Q
                                
                            
                            
                                
                                    
                                        
                                            ∂
                                            K
                                        
                                        
                                            ∂
                                            t
                                        
                                    
                                    +
                                    A
                                    +
                                    V
                                
                            
                        
                    .
As to claim 9, Donati further discloses wherein the fluid is blood, and the tube is a blood vessel, and wherein the three-dimensional time-dependent velocity data is obtained using 4D phase contrast magnetic resonance imaging (see Introduction – “Four Dimensional Phase-Contrast Magnetic Resonance Imaging (4D PC-MRI) allows geometrical description of the volume of interest, also providing the clinicians dense velocity fields over time.”). 
As to claim 10, Donati discloses a system for determining pressure difference across a tube arising from fluid flow within the tube, the system comprising one of the following 
a) a 4D phase contrast magnetic resonance imaging apparatus, arranged to collect three dimensional time dependent velocity data from across the tube, the system further comprising a processor arranged to determine the pressure difference (see Introduction – “Four Dimensional Phase-Contrast Magnetic Resonance Imaging (4D PC-MRI) allows geometrical description of the volume of interest, also providing the clinicians dense velocity fields over time.”);  or 
b) an echocardiographic imaging apparatus, arranged to collect three dimensional time dependent velocity data from across the tube, the system further comprising a processor arranged to reconstruct the velocity field from a collection of acquisitions, and to determine the pressure difference, 
wherein determine the pressure difference comprises: obtaining, three-dimensional time dependent fluid velocity data at a plurality of points along the tube;  processing the three-
 	 As to claim 11, see treatment of claim 1.
 As to claim 12, Donati further discloses wherein: a) the flow rate Q is dependent on a surface integral of the fluid velocity data across either the inlet or outlet plane of the tube, or across any other plane dividing the tube in two sub-sections;  and/or b) the advective energy rate A is dependent on a sum of the surface integrals of the time dependent fluid velocity data, or data derived therefrom, across the inlet and outlet planes and the fluid density (see center panel under Methods -- “…the advective energy rate can be estimated computing a surface integral over the inlet and outlet planes instead of a volume integral.”). 
As to claims 16-17, Donati further discloses wherein fluid velocity data is not obtained for anywhere else in the tube other than the inlet and outlet planes (see Motivation – “This data-driven approach benefits from simplicity, as it is performed on the image data, only requiring definition of the inlet and outlet planes where to compute PG.”). 
As to claim 18, Donati further discloses wherein the tube is a blood vessel, and the fluid flow is in vivo blood flow, and wherein the fluid velocity data is obtained from one of: 
i) 4D phase contrast magnetic resonance imaging data;  and/or 
ii) 2D phase contrast magnetic resonance imaging data; and/or 
iii) Doppler echocardiographic data;  and/or iv) Ultrafast echocardiographic data (see Introduction – “Four Dimensional Phase-Contrast Magnetic Resonance Imaging (4D PC-MRI) . 
Claim(s) 20-22, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0063649 A1 to Mihalef et al. (“Mihaleft ‘649”), which incorporates by reference an article entitled “Model-Based Estimation of 4D Relative Pressure Map from 4D Flow MR Images” also by Mihalef et al. (“Mihalef article”).
As to claim 20, Mihaleft ‘649 discloses a method of determining pressure difference across a tube arising from fluid flow within the tube, comprising: 
obtaining partial fluid velocity data from the outlet of the tube (see [0024] – “In one embodiment, the outlet flux distribution in the measured velocity field is determined and the output fluxes are then distributed according to the distribution of the measured output fluxes, but scaled such that they add up to the total inlet+wall flux.”);  
estimating what the full velocity profile is from the partial data ([0024] – “The outlet flux distribution can be determined as a percentage of the inlet flux for each outlet…  In another embodiment, 2D flow MRI (e.g., 2D PCMRI) measurements, which have higher resolution and less noise that the 4D flow MRI measurements, can be acquired at the outlet locations and used to estimate the fluxes at each outlet. This provides an outlet flux distribution, but the outlet fluxes still have to be corrected based on the inlet and wall fluxes to ensure that mass conservation is achieved. Once the outlet flux distribution is determined, the velocities on the outlet boundary cells are scaled or imposed as a profile over a cross-section of each outlet, such that they match the boundary flux conditions. The velocities of the outlets can be scaled such that the outlet fluxes maintain the determined distribution but add up to the total inlet+wall flux. The velocities for each outlet can be defined by imposing a profile, such as a flat profile, a parabolic profile, or a powerlaw profile on the cross-section of each outlet. The new velocities and their corresponding fluxes obey Equations (4.3-4.4) in the FCP equations.”;  and 
calculating the pressure difference in dependence on the fluid velocity data and a known fluid density (see [0026] incorporating the Mihalef article and also [0027] – “The reconstructed velocity field can be used by other algorithms, for example to calculate relative pressure maps…” see also the Mihalef article at 239-240 – “We use a constant density, finite volume discretization
of the equations on a rectangular (possibly non-isotropic) grid configuration in which the velocity and pressure are given at cell centers, while the level set is given at the nodes (Figure 2)... Using the above discretization one puts together a symmetric positive definite linear system for the relative pressure, which is then solved iteratively using a multigrid method.”).
 	As to claim 21, Mihalef article further discloses wherein the partial data is acquired along a line at the outlet plane of the tube, the line being defined by intersecting an imaging plane with the outlet plane of the tube (see p. 239 – “The semi-automatic workflow proceeds as follows: the user clicks on the desired position where the virtual cut is to be placed, and prescribes the appropriate tag corresponding to an inlet or an outlet.”). 
 	As to claim 22, Mihalef article further discloses wherein the data is not a 3D vector but is a projection of this vector in a direction close to the direction of the flow (see p. 237 – “Further, projecting equation 1 along the normal to the domain boundary, we obtain the natural (Neumann) boundary condition.”) 
 	As to claim 25, Mihaleft ‘649 further discloses wherein: 
a) the partial data is acquired along several lines at the outlet plane of the tube, each line being defined by intersecting an imaging plane with the outlet plane of the tube; or 
In another embodiment, 2D flow MRI (e.g., 2D PCMRI) measurements, which have higher resolution and less noise that the 4D flow MRI measurements, can be acquired at the outlet locations and used to estimate the fluxes at each outlet.”) 
 	As to claim 25, Mihaleft ‘649 further discloses wherein the tube is a blood vessel, and the fluid flow is in vivo or ex-vivo blood flow, and where the fluid velocity data is obtained by i) 2D Doppler echocardiography;  and/or ii) ultrafast 2D echocardiography (see [0020]). 
As to claim 30, Mihaleft ‘649 further discloses wherein only partial fluid velocity data is obtained from the outlet of the tube, relating to only a portion of the outlet rather than fluid velocity data across the whole outlet (see [0024] and treatment of claim 20). 
 Allowable Subject Matter
Claims 31-35 and 39-40 are allowed.
Claims 14, 23-24, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791